By this action the relator sought a judgment mandating the appellees to grant his application for registration as a plumber under an ordinance of the city of Indianapolis adopted pursuant to section 10990, Burns 1926, § 48-7402, Burns 1933, § 11533, Baldwin's 1934. The appellees answered in two paragraphs. There was a trial, and judgment for the defendants.
The ordinance in question creates a "board of examiners *Page 157 
of plumbers" consisting of five members. The commissioner of buildings and the secretary of the board of health and charities are made members of the board ex officio. The ordinance authorizes this board of five members to issue certificates of registration to plumbers under certain conditions, and no other ordinance or statute is pointed out or suggested under which any other person, officer, or board is authorized to issue such certificates.
The complaint names and designates William Hurd, as Commissioner of Buildings, and Herman G. Morgan, as Secretary of the Board of Health, as defendants, but neither of said defendants has the power or authority to issue such certificates. It is only the board consisting of five members, sitting as a board, that has such power, and neither the board nor the remaining three members are made parties to the action.
No good purpose can be served by discussing the other questions which are sought to be presented, since they could not have affected the result.
Judgment affirmed.